 



EXHIBIT 10.1
Kraft Foods Inc.
Change in Control Plan for Key Executives
Adopted: April 24, 2007

 



--------------------------------------------------------------------------------



 



Kraft Foods Inc.
Change in Control Plan for Key Executives
1. Definitions
For purposes of the Change in Control Plan for Key Executives, the following
terms are defined as set forth below (unless the context clearly indicates
otherwise):

     
 
   
Affiliate
  Any entity controlled by, controlling or under common control with the
Company.
 
   
Annual Base Salary
  Twelve times the higher of (i) the highest monthly base salary paid or payable
to the Participant by the Company and its Affiliates in respect of the
twelve-month period immediately preceding the month in which the Change in
Control occurs, or (ii) the highest monthly base salary in effect at any time
thereafter, in each case including any base salary that has been earned and
deferred.
 
   
Board
  The Board of Directors of the Company.
 
   
Annual Incentive Target
  The annual incentive award that the Key Executive would receive in a fiscal
year under the Management Incentive Plan or any comparable annual incentive plan
if the target goals are achieved.
 
   
Annual Incentive Target Percentage
  The Annual Incentive Target as a percentage of Annual Base Salary.
 
   
Cause
  As defined in Section 3.2(b) (i) of this Plan.
 
   
Change in Control
  “Change in Control” means the occurrence of any of the following events:
(A) Acquisition of 20% or more of the outstanding voting securities of the
Company by another entity or group; excluding, however, the following:
 
   
 
  (1) any acquisition by the Company or any of its Affiliates;
 
   
 
  (2) any acquisition by an employee benefit plan or related trust sponsored or
maintained by the Company or any of its Affiliates; or
 
   
 
  (3) any acquisition pursuant to a merger or consolidation described in clause
(C) of this definition.
 
   
 
  (B) During any consecutive 24 month period, persons who constitute the Board
at the beginning of such period cease to constitute at least 50% of the Board;
provided that each new Board member who is approved by a majority of the
directors who began such 24 month period shall be deemed to have been a member
of the Board at the beginning of such 24 month period;
 
   
 
  (C) The consummation of a merger or consolidation of the Company with another
company, and the Company is not the surviving company; or, if after such
transaction, the other entity owns, directly or indirectly, 50% or

2



--------------------------------------------------------------------------------



 



     
 
  more of the outstanding voting securities of the Company; excluding, however,
a transaction pursuant to which all or substantially all of the individuals or
entities who are the beneficial owners of the outstanding voting securities of
the Company immediately prior to such transaction will beneficially own,
directly or indirectly, more than 50% of the combined voting power of the
outstanding securities entitled to vote generally in the election of directors
(or similar persons) of the entity resulting from such transaction (including,
without limitation, an entity which as a result of such transaction owns the
Company either directly or indirectly) in substantially the same proportions
relative to each other as their ownership, immediately prior to such
transaction, of the outstanding voting securities of the Company; or
 
   
 
  (D) The consummation of a plan of complete liquidation of the Company or the
sale or disposition of all or substantially all of the Company’s assets, other
than a sale or disposition pursuant to which all or substantially all of the
individuals or entities who are the beneficial owners of the outstanding voting
securities of the Company immediately prior to such transaction will
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the outstanding securities entitled to vote generally in the election
of directors (or similar persons) of the entity purchasing or acquiring the
Company’s assets in substantially the same proportions relative to each other as
their ownership, immediately prior to such transaction, of the outstanding
voting securities of the Company.
 
   
Code
  The Internal Revenue Code of 1986, as amended from time to time.
 
   
Committee
  The Board’s Compensation Committee or a subcommittee thereof, any successor
thereto or such other committee or subcommittee as may be designated by the
Board to administer the Plan.
 
   
Company
  Kraft Foods Inc., a corporation organized under the laws of the Commonwealth
of Virginia, or any successor thereto.
 
   
Date of Termination
  If the Participant’s employment is terminated by:


(i)    The Company for Cause or by the Participant for Good Reason the Date of
Termination shall be the date on which the Participant or the Company, as the
case may be, receives the Notice of Termination (as described in Section 3.2(c))
or any later date specified therein, as the case may be.

(ii)  The Company other than for Cause, death or Disability, the Date of
Termination shall be the date on which the Company notifies the Participant of
such termination.

(iii)  Reason of death or Disability, the Date of Termination shall be the date
of death of the Participant or the Disability Effective Date, as the case may
be.
 
   
Disability
  As defined in Section 3.2(b) (ii).
 
   
Disability Effective
Date
  As defined in Section 3.2(b) (ii).

3



--------------------------------------------------------------------------------



 



     
Effective Date
  April 24, 2007.
 
   
Employer
  The Company or any of its Affiliates.
 
   
Excise Tax
  The Excise Tax imposed by Section 4999 of the Code, together with any interest
or penalties imposed with respect to such excise tax.
 
   
Good Reason
  As defined in Section 3.2(a).
 
   
Key Executive
  An employee who is employed on a regular basis by the Employer in a salary
band D or more senior position.
 
   
Long-Term Incentive Plan Award Target
  The long-term cash award that the Participant would receive during a
performance cycle under the Long-Term Incentive Plan or any comparable annual
incentive plan if the target goals specified under the Long-Term Incentive Plan
or such annual incentive plan are achieved.
 
   
Long-Term Incentive Plan Target Percentage
  The Long-Term Incentive Plan Target as a percentage of Annual Base Salary.
 
   
Non-Competition Agreement
  The agreement of a Participant not to without the Company’s prior written
consent, engage in any activity or provide any services, whether as a director,
manager, supervisor, employee, adviser, consultant or otherwise, for a period of
up to one (1) year following the date of the Participant’s termination of
employment with the Company, for a company that is substantially competitive
with a business conducted by the Company.
 
   
Non-Solicitation Agreement
  The agreement of a Participant that he or she will not solicit, directly or
indirectly, any employee of the Company, or a surviving entity following a
Change-in-Control, to leave the Company and to work for any other entity,
whether as an employee, independent contractor or in any other capacity, for a
period of up to one (1) year following the Participant’s Date of Termination of
employment with the Company.
 
   
Non-U.S. Executive
  A Key Executive whose designated home country, for purposes of the Employer’s
personnel and benefits programs and policies, is other than the United States.
 
   
Participant
  A Key Executive who meets the eligibility requirements of Section 2.1;
provided, however, that any Non-U.S. Executive who, under the laws of his or her
designated home country or the legally enforceable programs or policies of the
Employer in such designated home country, is entitled to receive, in the event
of termination of employment (whether or not by reason of a Change in Control),
Separation Benefits at least equal in aggregate amount to the Separation Pay
prescribed under Section 3.3(b), of this Plan shall not be considered a
Participant for the purposes of this Plan.
 
   
Payment
  Any payment or distribution in the nature of compensation (within the

4



--------------------------------------------------------------------------------



 



     
 
  meaning of Section 280G (b) (2) of the Code) to or for the benefit of the
Participant, whether paid or payable pursuant to this Plan or otherwise.
 
   
Plan
  The Kraft Foods Inc. Change in Control Plan for Key Executives, as set forth
herein.
 
   
Plan Administrator
  The third-party accounting, actuarial, consulting or similar firm retained by
the Company prior to a Change in Control to administer this Plan following a
Change in Control.
 
   
Separation Benefits
  The amounts and benefits payable or required to be provided in accordance with
Section 3.3 of this Plan.
 
   
Separation Pay
  The amount or amounts payable in accordance with Section 3.3(b) of this Plan.
 
   
U.S. Executive
  A Participant whose designated home country, for purposes of the Employer’s
personnel and benefits programs and policies, is the United States.

2. Eligibility
2.1. Participation. Except as set forth in the definition of Participant above,
each employee who is a Key Executive on the Effective Date shall be a
Participant in the Plan effective as of the Effective Date and each other
employee shall become a Participant in the Plan effective as of the date of the
employee’s promotion or hire as a Key Executive.
2.2. Duration of Participation. A Participant shall cease to be a Participant in
the Plan if (i) the Participant ceases to be employed by the Employer under
circumstances not entitling him or her to Separation Benefits or (ii) the
Participant otherwise ceases to be a Key Executive, provided that no Key
Executive may be so removed from Plan participation in connection with or in
anticipation of a Change in Control that actually occurs. However, a Participant
who is entitled, as a result of ceasing to be a Key Executive of the Employer,
to receive benefits under the Plan shall remain a Participant in the Plan until
the amounts and benefits payable under the Plan have been paid or provided to
the Participant in full.
3. Separation Benefits
3.1. Right to Separation Benefits. A Participant shall be entitled to receive
from the Company the Separation Benefits as provided in Section 3.3, if a Change
in Control has occurred and the Participant’s employment by the Employer is
terminated under circumstances specified in Section 3.2(a), whether the
termination is voluntary or involuntary, and if (i) such termination occurs
after such Change in Control and on or before the second anniversary thereof, or
(ii) such termination is reasonably demonstrated by the Participant to have been
initiated by a third party that has taken steps reasonably

5



--------------------------------------------------------------------------------



 



calculated to effect a Change in Control or otherwise to have arisen in
connection with or in anticipation of such Change in Control.
3.2. Termination of Employment.

(a)   Terminations which give rise to Separation Benefits under this Plan. The
circumstances specified in this Section 3.2(a) are any termination of employment
with the Employer by action of the Company or any of its Affiliates or by a
Participant for Good Reason, other than as set forth in Section 3.2(b) below.
For purposes of this Plan, “Good Reason” shall mean:

  (i)   the assignment to the Participant of any duties substantially
inconsistent with the Participant’s position, authority, duties or
responsibilities in effect immediately prior to the Change in Control, or any
other action by the Company or the Employer that results in a marked diminution
in the Participant’s position, authority, duties or responsibilities, excluding
for this purpose:

  a.   changes in the Participant’s position, authority, duties or
responsibilities which are consistent with the Participant’s education,
experience, etc.;     b.   an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Company and/or the Employer
promptly after receipt of notice thereof given by the Participant;

  (ii)   any reduction in the Participant’s base salary, annual incentive or
long-term incentive opportunity as in effect immediately prior to the Change in
Control, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and that is remedied by the Company and/or the Employer
promptly after receipt of notice thereof given by the Participant;     (iii)  
the Company’s or the Affiliate’s requiring the Participant to be based at any
office or location other than any other location which does not extend the
Participant’s current home to work location commute by more than 50 miles;    
(iv)   the Company’s or the Affiliate’s requiring the Participant to travel on
business to a substantially greater extent than required immediately prior to
the Change in Control;     (v)   any alleged termination by the Company or the
Affiliate of the Participant’s employment otherwise than as expressly permitted
by this Plan; or     (vi)   any failure by the Company to require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Plan in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place, as required by Article 5.

(b)   Terminations which DO NOT give rise to Separation Benefits under this
Plan. Notwithstanding Section 3.2(a), if a Participant’s employment is
terminated for Cause or Disability (as those terms are defined below) or as a
result of the Participant’s death, or the Participant terminates his or her own
employment other

6



--------------------------------------------------------------------------------



 



    than for Good Reason, the Participant shall not be entitled to Separation
Benefits under the Plan, regardless of the occurrence of a Change in Control.

  (i)   A termination for “Cause” shall have occurred where a Participant is
terminated because of:

  a.   Continued failure to substantially perform the Participant’s job’s duties
(other than resulting from incapacity due to disability);     b.   Gross
negligence, dishonesty, or violation of any reasonable rule or regulation of the
Company where the violation results in significant damage to the Company; or    
c.   Engaging in other conduct which adversely reflects on the Company in any
material respect.

  (ii)   A “Termination for Disability” shall have occurred where a Participant
is absent from the Participant’s duties with the Employer on a full-time basis
for 180 consecutive days as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Participant or the
Participant’s legal representative. In such event, the Participant’s employment
with the Employer shall terminate effective on the 30th day after receipt of
such notice by the Participant (the “Disability Effective Date”), provided that,
within the 30 days after such receipt, the Participant shall not have returned
to full-time performance of the Participant’s duties.

(c)   Notice of Termination. Any termination by the Company for Cause, or by the
Participant for Good Reason, shall be communicated by a Notice of Termination to
the other party. For purposes of this Plan, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Plan relied upon, (ii) to the extent applicable, sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Participant’s employment under the provision so indicated and (iii) if the Date
of Termination is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 30 days after the giving of
such notice). The failure by the Participant or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Participant or the
Company, respectively, hereunder or preclude the Participant or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Participant’s or the Company’s rights hereunder.

3.3. Separation Benefits. If a Participant’s employment is terminated under the
circumstances set forth in Section 3.2(a) entitling the Participant to
Separation Benefits, and if the Participant signs a Non-Competition Agreement
and a Non-Solicitation Agreement, the Company shall pay or provide, as the case
may be, to the Participant the amounts and benefits set forth in items
(a) through (e) below (the “Separation Benefits”):

(a)   The Company shall pay to the Participant, in a lump sum in cash within
30 days after the Date of Termination (or, if later, 30 days after the date of
the Change in Control), or on such later date as required under Section 3.3(g),
the sum of (A) the

7



--------------------------------------------------------------------------------



 



      Participant’s Annual Base Salary through the Date of Termination to the
extent not theretofore paid, (B) the product of (x) the Participant’s Target
Annual Incentive Award and (y) a fraction, the numerator of which is the number
of days in the current fiscal year through the Date of Termination and the
denominator of which is 365, (C) the product of (x) the Participant’s Long-Term
Incentive Award Target and (y) a fraction, the numerator of which is the number
of days completed in the applicable performance cycle through the Date of
Termination and the denominator of which is total number of days in the
performance cycle, and (D) any accrued vacation pay, in each case to the extent
not theretofore paid, the sum of the amounts described in sub clauses (A), (B),
(C) and (D), (the “Accrued Obligations”).     (b)   The Company also shall pay
to the Participant, in a lump sum in cash within 30 days after the Date of
Termination (or, if later, 30 days after the date of the Change in Control), or
on such later date as required under Section 3.3(g), an amount (“Separation
Pay”) equal to the product of (A) two (or in the case of a Participant who
served as Chairman and Chief Executive Officer immediately prior to the Change
in Control, three) and (B) the sum of (x) the Participant’s Annual Base Salary
and (y) the Participant’s Target Annual Incentive Award, reduced (but not below
zero) in the case of any Participant who is a Non-U.S. Executive by the U.S.
dollar equivalent (determined as of the Participant’s Date of Termination) of
any payments made to the Participant under the laws of his or her designated
home country or any program or policy of the Employer in such country on account
of the Participant’s termination of employment.     (c)   Solely with respect to
U.S. Participants, for two years after the Participant’s Date of Termination
(or, if later, the date of the Change in Control), (or in the case of a
Participant who served as Chairman and Chief Executive Officer immediately prior
to the Change in Control, three years), or such longer period as may be provided
by the terms of the appropriate plan, program, practice or policy, the Company
shall continue welfare benefits to the Participant and/or the Participant’s
family at least equal to those which would have been provided to them in
accordance with the plans, programs, practices and policies (including, without
limitation, medical, prescription, dental, disability, employee/spouse/child
life insurance, executive life, estate preservation (second-to-die life
insurance) and travel accident insurance plans and programs), as if the
Participant’s employment had not been terminated, or, if more favorable to the
Participant, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its Affiliates and their families; provided,
however, that if the Participant becomes reemployed with another employer and is
eligible to receive medical or other welfare benefits under another employer
provided plan, the medical and other welfare benefits described herein shall be
secondary to those provided under such other plan during such applicable period
of eligibility. For purposes of determining the Participant’s eligibility for
retiree benefits pursuant to such welfare plans, practices, programs and
policies, the Participant shall be considered to have remained employed until
two years (or in the case of a Participant who served as Chairman and Chief
Executive Officer immediately prior to the Change in Control, three years) after
the Date of Termination, provided, however, that the Participant’s commencement
of

8



--------------------------------------------------------------------------------



 



      such retiree benefits shall not be any sooner than the date on which the
Participant attains 55 years of age.     (d)   The Company shall, at its sole
expense, provide the Participant with outplacement services through the provider
of the Company’s choice, the scope of which shall be chosen by the Participant
in his or her sole discretion within the terms and conditions of the Company’s
outplacement services policy as in effect immediately prior to the Change in
Control, but in no event shall such outplacement services continue for more than
two years after the calendar year in which the Participant separates from
service.     (e)   The Company shall, for two years after the Participant’s Date
of Termination (or in the case of a Participant who served as Chairman and Chief
Executive Officer immediately prior to the Change in Control, three years), or
after the Change in Control, if later, or such longer period as may be provided
by the terms of the appropriate perquisite, continue the perquisites at least
equal to those which would have been provided to them in accordance with the
perquisites in effect at the immediately prior to the Change in Control. This
clause does not apply to personal use of the Company aircraft to the extent that
this perquisite is in effect for any Key Executive immediately prior to the
Change in Control.     (f)   To the extent not theretofore paid or provided, the
Employer shall timely pay or provide to the Participant any other amounts or
benefits required to be paid or provided or that the Participant is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and its Affiliates.     (g)   Notwithstanding the foregoing, if the
Participant is a “specified employee” within the meaning of Section 409A of the
Code, then (i) any payments described in Sections 3.3(a) and (b) which the
Company determines constitute the payment of nonqualified deferred compensation,
within the meaning of Section 409A of the Code, shall be delayed and become
payable within five days after the six-month anniversary of the date on which
the Participant separates from service and (ii) any benefits provided under
Sections 3.3(c) and (e) which the Company determines constitute the payment of
nonqualified deferred compensation, within the meaning of Section 409A of the
Code, shall be provided at the Participant’s sole cost during the six-month
period after the date on which the Participant separates from service, and
within five days after the expiration of such period the Company shall reimburse
the Participant for the portion of such costs payable by the Company pursuant to
Sections 3.3(c) and (e) hereof.

         3.4. Certain Additional Payments by the Company.

  (a)   Anything in this Plan to the contrary notwithstanding, with respect to
any Participant who is a citizen or resident of the United States, in the event
it shall be determined that any Payment would be subject to the Excise Tax, then
the Participant shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Participant of all taxes
(including any interest or penalties imposed with respect to such taxes),
including,

9



--------------------------------------------------------------------------------



 



      without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Participant retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 3.4(a), if it shall be determined that any Participant, other than a
Participant who served as Chairman and Chief Executive Officer of the Company
immediately prior to the Change in Control, is entitled to a Gross-Up Payment,
but that the Participant, after taking into account the Payments and the
Gross-Up Payment, would not receive a net after-tax benefit (taking into account
both income taxes and any Excise Tax) which is at least ten percent (10%)
greater than the net after-tax proceeds to the Participant resulting from an
elimination of the Gross-Up Payment and a reduction of the Payments, in the
aggregate, to an amount (the “Reduced Amount”) that is one dollar less than the
smallest amount that would give rise to any Excise Tax, then no Gross-Up Payment
shall be made to the Participant and the Payments, in the aggregate, shall be
reduced to the Reduced Amount.     (b)   Subject to the provisions of
Section 3.4(c), all determinations required to be made under this Section 3.4,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the Company’s independent auditors or such other
nationally recognized certified public accounting firm as may be designated by
the Company and approved by the Participant (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Participant
within 15 business days of the receipt of notice from the Participant that there
has been a Payment, or such earlier time as is requested by the Company. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Subject to Section 3.4(e) below, any Gross-Up Payment, as determined pursuant to
this Section 3.4, shall be paid by the Company to the Participant within five
days of the receipt of the Accounting Firm’s determination. Any determination by
the Accounting Firm shall be binding upon the Company and the Participant. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 3.4(c) and the Participant thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Participant.     (c)  
The Participant shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten business days after the Participant is informed in writing
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Participant shall not pay
such claim prior to the expiration of the 30-day period following the date on
which it gives

10



--------------------------------------------------------------------------------



 



      such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
the Participant in writing prior to the expiration of such period that it
desires to contest such claim, the Participant shall:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim,     (ii)   take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,    
(iii)   cooperate with the Company in good faith in order to effectively contest
such claim, and     (iv)   permit the Company to participate in any proceedings
relating to such claim;

      PROVIDED, HOWEVER, that (A) the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Participant
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 3.4(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Participant to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Participant
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; and (B) if the Company directs the
Participant to pay such claim and sue for a refund, the Company shall advance
the amount of such payment to the Participant, on an interest-free basis and
shall indemnify and hold the Participant harmless, on an after-tax basis, from
any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and further provided that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Participant with respect to which such contested amount is claimed to be due
is limited solely to such contested amount. Furthermore, the Company’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and the Participant shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.     (d)   If, after the receipt
by the Participant of an amount advanced by the Company pursuant to
Section 3.4(c), the Participant becomes entitled to receive any refund with
respect to such claim, the Participant shall (subject to the Company’s complying
with the requirements of Section 3.4(c)) promptly pay to the Company the amount
of such refund (together with any interest paid or credited thereon after

11



--------------------------------------------------------------------------------



 



      taxes applicable thereto). If, after the receipt by the Participant of an
amount advanced by the Company pursuant to Section 3.4(c), a determination is
made that the Participant shall not be entitled to any refund with respect to
such claim and the Company does not notify the Participant in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.     (e)  
Notwithstanding any other provision of this Section 3.4, the Company may
withhold and pay over to the Internal Revenue Service for the benefit of the
Participant all or any portion of the Gross-Up Payment that it determines in
good faith that it is or may be in the future required to withhold, and the
Participant hereby consents to such withholding.

3.5. Payment Obligations Absolute. Upon a Change in Control, the obligations of
the Company and its Affiliates to pay or provide the Separation Benefits
described in Section 3.3 shall be absolute and unconditional and shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company or any of the
Affiliates may have against any Participant. In no event shall a Participant be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to a Participant under any of the provisions of this
Plan, nor shall the amount of any payment or value of any benefits hereunder be
reduced by any compensation or benefits earned by a Participant as a result of
employment by another employer, except as specifically provided under
Section 3.3.
3.6. Non-Competition and Non-Solicitation. Upon a Change in Control, the
obligations of the Company and its Affiliates to pay or provide the Separation
Benefits described in Section 3.3 are contingent on the Participant’s adhering
to the Non-Competition Agreement and the Non-Solicitation Agreement. Should the
Participant violate the Non-Competition Agreement or Non-Solicitation Agreement,
the Participant will be obligated to pay back to the Employer all payments
received pursuant to this Plan and the Employer will have no further obligation
to pay the Participant any payments that may be remaining due under this Plan.
3.7. Non-Disparagement. Upon a Change in Control, the obligations of the Company
and its Affiliates to pay or provide the Separation Benefits described in
Section 3.3 are contingent on the Participant’s adhering to certain
non-disparagement provisions. The Participant agrees that, in discussing their
relationship with Employer, such Participant will not disparage, discredit or
otherwise treat in a detrimental manner the Employer, its affiliated and parent
companies or their officers, directors and employees. The Employer agrees that,
in discussing its relationship with the Participant, it will not disparage or
discredit such Participant or otherwise treat such Participant in a detrimental
way.
3.8 General Release of Claims. Upon a Change in Control, the obligations of the
Company and its Affiliates to pay or provide the Separation Benefits described
in Section 3.3 are contingent on the Participant’s (for him/herself, his/her
heirs, legal representatives and assigns) agreement to release the Employer, its
affiliated companies and their

12



--------------------------------------------------------------------------------



 



officers, directors, agents and employees from any claims or causes of action of
any kind that the Participant might have against any one or more of them as of
the date of this Release, regarding his/her employment or the termination of
that employment. The Participant understands that this Release applies to all
claims the Participant might have under any federal, state or local statute or
ordinance, or the common law, for employment discrimination, wrongful discharge,
breach of contract, violations of Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Employee Retirement Income Security Act, the
Americans With Disabilities Act, or the Family and Medical Leave Act, and all
other claims related in any way to Participant’s employment or the termination
of that employment.
3.9. Non-Exclusivity of Rights. Nothing in this Plan shall prevent or limit the
Participant’s continuing or future participation in any plan, program, policy or
practice provided by the Company or any of the Affiliates and for which the
Participant may qualify, nor, subject to Section 6.2, shall anything herein
limit or otherwise affect such rights as the Participant may have under any
contract or agreement with the Company or any of the Affiliates. Amounts or
benefits which the Participant is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company or
any of the Affiliates shall be payable in accordance with such plan, policy,
practice or program or contract or agreement, except as explicitly modified by
this Plan.
4. Successor to Company
This Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place.
In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. The term “Company,” as used in this Plan, shall mean the
Company as hereinbefore defined and any successor or assignee to the business or
assets which by reason hereof becomes bound by this Plan.
5. Duration, Amendment and Termination
5.1. Duration. This Plan shall remain in effect until terminated as provided in
Section 5.2. Notwithstanding the foregoing, if a Change in Control occurs, this
Plan shall continue in full force and effect and shall not terminate or expire
until after all Participants who become entitled to any payments or benefits
hereunder shall have received such payments or benefits in full.

13



--------------------------------------------------------------------------------



 



5.2. Amendment and Termination. The Plan may be terminated or amended in any
respect by resolution adopted by the Committee unless a Change in Control has
previously occurred. However, after the Board has knowledge of a possible
transaction or event that if consummated would constitute a Change in Control,
this Plan may not be terminated or amended in any manner which would adversely
affect the rights or potential rights of Participants, unless and until the
Board has determined that all transactions or events that, if consummated, would
constitute a Change in Control have been abandoned and will not be consummated,
and, provided that, the Board does not have knowledge of other transactions or
events that, if consummated, would constitute a Change in Control. If a Change
in Control occurs, the Plan shall no longer be subject to amendment, change,
substitution, deletion, revocation or termination in any respect that adversely
affects the rights of Participants, and no Participant shall be removed from
Plan participation.
6. Miscellaneous
6.1. Legal Fees. The Company agrees to pay, to the full extent permitted by law,
all legal fees and expenses which the Participant may reasonably incur as a
result of any contest by the Company or the Affiliates, the Participant or
others of the validity or enforceability of, or liability under, any provision
of this Plan or any guarantee of performance thereof (including as a result of
any contest by the Participant about the amount of any payment pursuant to this
Plan), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code; provided that
the Company shall have no obligation under this Section 6.1 to the extent the
resolution of any such contest includes a finding denying, in total, the
Participant’s claims in such contest.
6.2. Employment Status. This Plan does not constitute a contract of employment
or impose on the Participant, the Company or the Participant’s Employer any
obligation to retain the Participant as an employee, to change the status of the
Participant’s employment as an “at will” employee, or to change the Company’s or
the Affiliates’ policies regarding termination of employment.
6.3. Tax Withholding. The Company may withhold from any amounts payable under
this Plan such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
6.4. Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
6.5. Governing Law. The validity, interpretation, construction and performance
of the Plan shall in all respects be governed by the laws of the Commonwealth of
Virginia, without reference to principles of conflict of law.

14



--------------------------------------------------------------------------------



 



6.6. Claim Procedure. If a Participant makes a written request alleging a right
to receive Separation Benefits under the Plan or alleging a right to receive an
adjustment in benefits being paid under the Plan, the Company shall treat it as
a claim for benefits. All claims for Separation Benefits under the Plan shall be
sent to the General Counsel of the Company and must be received within 30 days
after the Date of Termination. If the Company determines that any individual who
has claimed a right to receive Separation Benefits under the Plan is not
entitled to receive all or a part of the benefits claimed, it will inform the
claimant in writing of its determination and the reasons therefore in terms
calculated to be understood by the claimant. The notice will be sent within
90 days of the written request, unless the Company determines additional time,
not exceeding 90 days, is needed. The notice shall make specific reference to
the pertinent Plan provisions on which the denial is based, and describe any
additional material or information that is necessary. Such notice shall, in
addition, inform the claimant what procedure the claimant should follow to take
advantage of the review procedures set forth below in the event the claimant
desires to contest the denial of the claim. The claimant may within 90 days
thereafter submit in writing to the Plan Administrator a notice that the
claimant contests the denial of his or her claim by the Company and desires a
further review. The Plan Administrator shall within 60 days thereafter review
the claim and authorize the claimant to appear personally and review the
pertinent documents and submit issues and comments relating to the claim to the
persons responsible for making the determination on behalf of the Plan
Administrator. The Plan Administrator will render its final decision with
specific reasons therefor in writing and will transmit it to the claimant within
60 days of the written request for review, unless the Plan Administrator
determines additional time, not exceeding 60 days, is needed, and so notifies
the Participant. If the Plan Administrator fails to respond to a claim filed in
accordance with the foregoing within 60 days or any such extended period, the
Plan Administrator shall be deemed to have denied the claim.
6.7. Unfunded Plan Status. This Plan is intended to be an unfunded plan and to
qualify as a severance pay plan within the meaning of Labor Department
Regulations Section 2510.3-2(b). All payments pursuant to the Plan shall be made
from the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Committee may authorize the
creation of trusts or other arrangements to assist in accumulating funds to meet
the obligations created under the Plan; provided, however, that, unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.
6.8. Reliance on Adoption of Plan. Subject to Section 5.2, each person who shall
become a Key Executive shall be deemed to have served and continue to serve in
such capacity in reliance upon the Change in Control provisions contained in
this Plan.
6.9. Plan Supersedes Prior U.S. Arrangements with One Exception. For the period
of two years following the occurrence of a Change in Control, the provisions of
this Plan shall supersede, with respect to U.S. Participants, any and all plans,
programs, policies and

15



--------------------------------------------------------------------------------



 



arrangements of the Company providing severance benefits, EXCEPT FOR the 2005
Performance Incentive Plan.
IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer effective as of the Effective Date set forth above.

            KRAFT FOODS INC.
      By:   /s/ Karen May         EVP, Global Human Resources             

16